Citation Nr: 1708375	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a schedular rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) (excluding the time period from September 21, 2009 to November 30, 2009, when the Veteran was in receipt of a temporary total evaluation under 38 C.F.R. § 4.29.) 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which continued a 50 percent rating for PTSD with MDD.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia. 

Prior to the June 2010 rating decision, a temporary total evaluation was assigned in a January 2010 rating decision, effective from September 21, 2009 through November 30, 2009, due to the Veteran's hospitalization for PTSD.  Effective December 1, 2009, the 50 percent rating was reinstated.   

In a June 2012 rating decision, the RO determined that a 50 percent rating for PTSD with MDD, but no higher, was warranted.  In a December 2014 rating decision, the RO continued the 50 percent rating for PTSD with MDD.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference in August 2016.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the foregoing, the Board finds that the issues presently before the Board are: (1) entitlement to a scheduler rating in excess of 50 percent for PTSD with MDD (excluding the time period from September 21, 2009 to November 30, 2009, when the Veteran was in receipt of a temporary total evaluation under 38 C.F.R. § 4.29); (2) entitlement to a TDIU.

In this decision, the Board grants a rating of 70 percent for PTSD with MDD.  The issues of entitlement to a schedular rating in excess of 70 percent for PTSD with MDD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with MDD was, at the least, productive of occupational and social impairment, with deficiencies in most areas, to include work, family relations, and mood.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014);      38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for PTSD with MDD

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994). A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Here, an April 2010 report of VA examination documents adequate hygiene and indicates that the Veteran was cooperative, friendly, relaxed, and attentive.  His speech was spontaneous, but he reported difficulty falling or staying asleep, irritability, outbursts of anger, and hypervigilance.  In addition, the Veteran reported episodes of panic attacks when in large crowds.  The Veteran was not homicidal.  The examiner assigned a GAF score of 55. 

In February 2012, a VA examiner noted PTSD symptoms were negatively affecting the Veteran's family life.  In addition, the examiner noted panic attacks, war-related nightmares 5-6 times per week, nightly nightmares, night fights, exaggerated startle response, feelings of detachment or estrangement from others, marked diminished interest or participation in significant activities, restricted range of affect, suspiciousness, and anxiety.  The Veteran was not homicidal.  The examiner assigned a GAF score of 55.  

A September 2012 mental health screening report documents that the Veteran was alert and oriented, his thought processes were relevant/coherent and his judgment/insight was intact.  However, he was constantly on guard, watchful, easily startled, and he reported having nightmares.

In November 2014, a VA examiner noted a persistent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior, angry outbursts with little or no provocation, and sleep disturbance causing clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

The most recent VA examination, which was conducted in September 2015, also documents recurrent distressing dreams, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of a traumatic event, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior, angry outbursts (with little or no provocation), anxiety, and an exaggerated startle response. 

In August 2016, the Veteran testified that there are four to five days per month in which he doesn't want to get out of bed; his wife has to remind him to get up and shower and to take his medicine.  He also testified that he becomes easily irritated, and often starts tasks but does not complete them because he becomes easily distracted.  In addition, the Veteran testified that he does not work, has marked limitation in adapting to stress in the typical work environment, a strained relationship with his children, impaired impulse control, checks and secures the perimeter of his house daily, and often has thoughts of hurting himself or other people about two to three times a week.

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD with MDD has approximated the schedular criteria for an increased disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In finding that a 70 percent rating is warranted for the entire period on appeal (excluding the time period from September 21, 2009 to November 30, 2009, when the Veteran was in receipt of a temporary total evaluation under 38 C.F.R. § 4.29), the Board notes that the Veteran's PTSD with MDD has been productive of or characterized by suicidal ideation, obsessional rituals, difficulty concentrating, some impairment of short-term memory, impaired impulse control, explosive anger outbursts, and difficulty in adapting to stressful circumstances at work.  This combination of symptoms indicates that the Veteran's current disability approximates the criteria for a rating that, at the least, represents occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.

Although this decision represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the Remand portion of this decision, below.  In light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, need not be addressed at this time.


ORDER

A disability rating of 70 percent is granted for PTSD with MDD for the period on appeal.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, because the Veteran and his  wife indicated during the August 2016 hearing that the Veteran's PTSD with MDD continues to get worse, the Board finds that another VA psychiatric examination must be provided on remand. 

Additionally, the Board finds that, during his August 2016 hearing, the Veteran raised the question of whether he is unemployable due to his service-connected disabilities under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran and his wife also raised the question of his employability in March and April 2010 statements.  As the decision on the increased rating claim remanded herein will impact the decision on the TDIU claim, they are inextricably intertwined.  Therefore, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate claims for a higher rating for a psychiatric disability and for a TDIU and VA's and the Veteran's responsibilities to provide evidence.

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3. After completing the development requested above, schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his psychiatric disability.  The examiner must identify the nature and severity of the Veteran's psychiatric symptoms and indicate the impact of the condition both socially and occupationally.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

4. Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, in order to determine entitlement to a TDIU.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.  For this purpose, notify the examiner that the Veteran's service-connected disabilities are: (1) PTSD with MDD; (2) right knee recurrent patellar dislocation with instability associated with right knee chondromalacia patella with effusion and degenerative joint disease with scar; (3) left shoulder with traumatic degenerative arthritis status post chondroplasty and repair of labral tear and cyst; (4) right knee chondromalacia patella with effusion and degenerative joint disease with scar; (5) left knee strain with osteoarthritis; (6) pseudofolliculitis barbae; and (7) tinnitus.

5. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


